Title: To Thomas Jefferson from Joseph Hamilton Daveiss, 5 March 1806
From: Daveiss, Joseph Hamilton
To: Jefferson, Thomas


                        
                            Sir
                            
                            Now at Frankfort 5 March 1806
                        
                        The post has arrived but brings no letter from you. Can it be possible that my two letters of the 10th of
                            January & 10th of February have miscarried.
                        If either has failed, every further attempt of mine will be abortive. I pray you inform me only of this
                            point, by a letter to me at the Yellow Banks post office, without delay, for I am now determined to raise money upon my
                            own credit and pursue my enquiries into this matter:—confident that if my government will give me no aid, it will throw no
                            obstacles in my way. If you deem my information too trivial to be noticed by the cheif of a great nation, you will surely
                            nevertheless, be just enough to me, to keep it inviolably secret till I return from my present pursuit. Every day gives me
                            new causes to confide in the justness of my impressions and opinions in this matter and to make it more probable, that to
                            this source is to be traced the eagerness of the spaniards for war.
                        This day I have seen the very man through whom Wilkinson for a long time carried on his correspondence with
                            the spanish government clandestinely—and he knows of philip Nolan, the great horse trader, bringing several cags of dollars to fort Washington for that gent. But this gent.
                            my informant will not suffer his name to be mentioned: so the information cant assume the shape of legal evidence, altho
                            it may serve to satisfy your mind. The man I know for many years: his integrity is wholly unquestionable.
                        I am Sir very respectfully yo mo ob Sert
                        
                            J. H. Daveiss.
                        
                    